Citation Nr: 1721638	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-10 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 10 percent since September 28, 2007, for tinnitus.

2. Entitlement to a rating in excess of 20 percent since September 28, 2007, for diabetes mellitus type II.

3. Entitlement to a rating in excess of 20 percent since September 28, 2007 for bilateral peripheral neuropathy of the lower extremities.

4. Entitlement to a rating in excess of 30 percent since March 1, 2012, for carpal tunnel syndrome of the upper right extremity.

5. Entitlement to a rating in excess of 10 percent since September 28, 2007, for carpal tunnel syndrome of the upper left extremity.

6. Entitlement to total disability based on individual unemployability from September 28, 2007 to May 10, 2010.

7. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.

8. Entitlement to Dependents' Educational Assistance (DEA) benefits prior to March 1, 2012.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970. 

Effective May 11, 2010, the Veteran is in receipt of a 100 percent schedular evaluation for coronary artery disease, and separate grants of special monthly compensation on various bases. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2008, April 2010, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran initially requested a videoconference hearing in his April 2015 Substantive Appeal (VA Form 9). In a February 2017 written statement, the Veteran withdrew this hearing request. Therefore, his request for a hearing is considered withdrawn. See 38 C.F.R. § 20.702 (e) (2016). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The Veteran withdrew his claim for an increased rating for tinnitus in a March 2016 written statement. 

2. The Veteran's diabetes mellitus type II disability manifested with daily insulin injections and a restricted diet, but did not require physician-prescribed restrictions on physical activities throughout the appellate period.

3. The Veteran's bilateral peripheral neuropathy of his lower extremities manifested with severe numbness and moderate paresthesias but did not demonstrate severe incomplete paralysis throughout the appellate period.

4. The Veteran's carpel tunnel syndrome of his major right arm manifested with decreased hand strength, moderate paresthesias, moderate numbness and moderate incomplete paralysis of the ulnar nerve, but did not demonstrate severe incomplete paralysis throughout the appellate period.

5. The Veteran's carpel tunnel syndrome of his minor left arm manifested with  decreased cold sensation response and mild incomplete paralysis of the median nerve, but did not demonstrate moderate incomplete paralysis of the median nerve throughout the appellate period.

6. The Veteran's service-connected disabilities prevented him from obtaining or maintaining gainful employment between September 28, 2007 and May 10, 2011.

7. The Veteran did not allege, and the record did not demonstrate, that hypertension was incurred in service or within the first post-service year; the evidence did not support a finding that diabetes mellitus type II caused, nor aggravated beyond the natural progression, the Veteran's current hypertension.

8. The Veteran obtained a total disability rating for his service-connected coronary artery disease effective May 11, 2010; thus the Veteran's dependent grandson was eligible for DEA benefits earlier than March 1, 2012. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased disability rating for tinnitus have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2016).

2. The criteria for a rating in excess of 20 percent since September 28, 2007, for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

3. The criteria for a rating in excess of 20 percent since September 28, 2007, for bilateral peripheral neuropathy of the lower extremities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.14, 4.40, 4.124a, DC 8521 (2016).

4. The criteria for a rating in excess of 30 percent since March 1, 2012, for right (major) carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.124a, DCs 8515, 8516 (2016).

5. The criteria for a rating in excess of 10 percent since September 28, 2007, for left (minor) carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.326(a), 4.1-4.7, 4.124a, DC 8515 (2016).

6. The criteria for entitlement to a TDIU have been met, effective September 28, 2007 to May 10, 2010 . 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25, 4.26 (2016).

7. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

8. Entitlement to an effective date earlier than March 1, 2012 for the establishment of eligibility to Dependents' Educational Assistance (DEA) has been established. 38 U.S.C.A. §§ 3500 , 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 3.807 (a), 21.3020, 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id.  

The Veteran requested the withdrawal of his claim for an increased disability rating for tinnitus in a March 2016 written statement submitted by the Veteran's authorized representative. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review this claim and it is therefore dismissed.


Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

A. Diabetes mellitus type II

The Veteran's service-connected diabetes mellitus type II disability is rated at 20 percent disabling under DC 7913. Under DC 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by a restricted diet only. A 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required. A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required. A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R.        § 4.119.

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation. See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met). In order for the Veteran to receive a higher initial rating for his diabetes mellitus type II, evidence must show that he has physician-prescribed restrictions on his physical activities.

At the March 2008 VA medical examination, the Veteran reported he had no ketoacidotic- or hypoglycemic-related reactions or hospitalizations. He denied bladder, bowel and erectile dysfunction. The examiner noted the Veteran "had no activity restrictions related to his diabetes treatment." The Veteran took insulin and his diet restrictions required lowering his carbohydrates intake. 

VA treatment notes from 2008, 2009 and 2010 indicate the Veteran, diagnosed as morbidly obese, was repeatedly advised to lose weight, through exercise and diet management, in order to control his diabetes.

At the March 2012 VA medical examination, the Veteran reported ketoacidosis- or hypoglycemic-related reactions less than two times per month, with no hospitalizations for these reactions within the past year. The Veteran did not have unintentional weight loss or progressive loss of strength. The examiner noted the Veteran's treatment required restricted diet and insulin, but no regulation of activities. The examiner also noted the Veteran has diabetic complications, including diabetic peripheral neuropathy (rated separately and discussed below) and diabetic nephropathy or renal dysfunction. The examiner noted erectile dysfunction related to diabetes, although the Veteran denied erectile dysfunction-related visits to his physician. The examiner noted the functional impact of the Veteran's disability would be "to stop, rest, check his glucose, eat, hydrate or administer insulin as needed" and he "would need to avoid environments that would predispose to dehydration and therefore ketosis." The Veteran reported his diabetes did not limit his current activities.

The preponderance of the evidence is against a finding of entitlement to an increased disability rating at any point during the appeal. The Veteran's diabetes mellitus type II disability manifests with daily insulin intake and a restricted diet, but with no physician-prescribed restriction of activities. The Veteran has been counseled to move more, not less, in order to control his diabetes, and he does not demonstrate hypoglycemia or ketoacidosis. Given these facts, the Board finds that a 20 percent evaluation for diabetes mellitus type II is appropriate, and a higher rating is not warranted. As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55. 

B. Bilateral peripheral neuropathy of both lower extremities 

The Veteran's bilateral peripheral neuropathy disability is rated at 20 percent disabling for both lower extremities under the Schedule for Diseases of the Peripheral Nerves. 38 C.F.R. 4.124a, DC 8521. Under DC 8521, a 40 percent rating  is assigned for complete paralysis of the common peroneal nerve, which contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively. 38 C.F.R. § 4.124a, DC 8521. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.   When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

The Board notes that the terms "mild," "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R.   § 4.6.

At the March 2008 VA medical examination, the examiner noted peripheral neuropathy. The Veteran reported numbness and aching on the bottoms of his feet and toes and that the pain was worse at night, though it did not cause sleep disturbances. The Veteran reported "he can get no relief from these symptoms." The examiner opined that "[a]ccording to the United Kingdom's diabetic neuropathy screening took, he has moderate peripheral neuropathy." 

At the March 2012 VA medical examination, the Veteran reported numbness, especially in the left foot, and that he increasingly fell. The Veteran had been using a cane for the previous two years, and denied any feet pain. The examiner noted the Veteran developed carpal tunnel (rated separately and discussed below). The Veteran had no constant or intermittent pain in either of his lower extremities, but had moderate paresthesias and/or dysesthesias and severe numbness in both lower extremities. His knee and ankle flexions were normal but both demonstrated decreased reflexes. Both lower ankles and feet demonstrated decreased light touch responses. Position sense tests were normal, but vibration sensing testing showed decreased responses for the left lower extremity. Cold sensation testing showed decreased responses for both lower extremities. The Veteran did not have muscle atrophy. The examiner opined the Veteran's disability demonstrated as mild incomplete paralysis of the lower right sciatic and femoral nerves, and moderate incomplete paralysis of the lower left sciatic and femoral nerves. The examiner noted the functional impact of the Veteran's disability was that he "would require sedentary work due to his balance difficulties."

The preponderance of the evidence is against a finding of entitlement to an increased disability rating at any point during the appeal. The Veteran's bilateral peripheral neuropathy manifests by moderate paresthesias and severe numbness in both lower extremities. While the March 2012 examiner indicated the Veteran's lower right extremity demonstrates only mild incomplete paralysis, the examiner did not opine as to why the Veteran's lower right extremity had improved or whether the improvement was a sustained remission. Therefore, the Board finds that a 20 percent rating for "moderate" incomplete paralysis for both lower extremities is appropriate, and a higher rating is not warranted. As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

C. Bilateral carpal tunnel syndrome of the upper extremities

The Veteran's bilateral carpal tunnel syndrome is currently rated under the hyphenated DC 8599-8515. Carpal tunnel syndrome is not specifically listed in the Rating Schedule; therefore, the Veteran's disability must be rated by analogy. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition. See 38 C.F.R. § 4.27. Carpal tunnel syndrome "result[s] from compression of the median nerve." Dorland's Illustrated Medical Dictionary 1824 (32nd ed. 2012) ("Dorland's"); see Wilson v. Brown, 7 Vet. App. 542, 544 (1995). DC 8515 contemplates paralysis of the median nerve, and therefore, is an appropriate diagnostic code under which to rate the Veteran's disability. 

DC 8515 provides a 70 percent disability rating for complete paralysis of the median nerve in the major arm, demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist with index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb; weakened wrist flexion; and pain with trophic disturbances. Complete paralysis of the minor arm results in a 60 percent rating. Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given." A 50 percent disability rating is assigned for severe incomplete paralysis of a major arm, and 40 percent for a minor arm. A 30 percent disability rating is assigned for moderate incomplete paralysis of a major arm, and 20 percent for a minor arm. A 10 percent disability rating is assigned for mild incomplete paralysis of either arm. 38 C.F.R.   § 4.124a, DC 8515.

The Veteran's service-connected carpal tunnel disability was rated at 10 percent for both arms since April 7, 2006. His right (major) arm rating was increased during the appellate period to 30 percent since March 1, 2012. 

At the March 2012 VA medical examination, the Veteran reported his carpal tunnel had "improved tremendously" since his 2006 surgery and denied any symptoms in the left hand. He reported numbness and tingling in his right hand, primarily in the 4th and 5th fingers. He reported mildly decreased hand strength, such as problems with opening jar lids, but otherwise was not dropping things. The Veteran had no constant or intermittent upper bilateral extremity pain, but demonstrated moderate paresthesias and/or dysesthesias and moderate numbness in his upper right extremity. Elbow and wrist flexion and extension were normal, as were his grip and pinch, for both upper extremities. Upper extremity tendons were decreased in both biceps and left triceps, with right triceps normal. Light touch testing showed normal results for shoulder, inner/outer forearm, and hand/fingers. Position sense and vibration sensation testing showed normal results for both upper extremities, but cold sense testing showed decreased results in both. The examiner opined the Veteran's disability demonstrated as mild incomplete paralysis of both upper radial and median nerves, with moderate incomplete paralysis of the upper right ulnar nerve and mild incomplete paralysis of the upper left ulnar nerve. The examiner reviewed previous imaging and confirmed the carpal tunnel was a motor not sensory neuropathy.

The preponderance of the evidence is against a finding of entitlement to an increased disability rating at any point during the appeal. The Veteran's carpal tunnel syndrome manifests with moderate incomplete paralysis with moderate paresthesias and moderate numbness in his right (major) hand and mild incomplete paralysis in his left (minor) hand. While the examiner noted that both upper extremities indicate mild incomplete paralysis of the median nerve, the examiner also noted moderate incomplete paralysis of the Veteran's major right ulnar nerve, which, under DC 8516, warrants a 30 percent rating for a major arm. Neither arm demonstrated symptoms indicating severe incomplete paralysis of either the median or ulnar nerves. Given these facts, the Board finds that a 30 percent disability rating for the right (major) arm and 10 percent disability rating for the left (minor) arm is appropriate, and a higher rating is not warranted. As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Total Disability Rating Consideration

The Veteran contends that he was unable to gain and maintain any type of substantially gainful employment due to service-connected disabilities. 

A total rating based on unemployability due to service-connected disabilities (TDIU) may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

The Veteran submitted his claim for individual unemployability on September 28, 2007.  The RO properly reevaluated the service-connected ratings as part of the unemployability determination. When the rating claims were denied in July 2008, although the RO did not specifically deny IU, it implicitly did so. 

The Veteran filed a general notice of disagreement later in July 2008. When the RO issued the statement of the case in March 2010, the Veteran had a combined service-connected rating of 70 percent, effective September 28, 2007, and therefore met the criteria for IU. 

On that date, service-connected disability compensation was in effect for bilateral carpel tunnel syndrome for both upper extremities at 10 percent each, diabetes mellitus type II at 20 percent, bilateral peripheral neuropathy at 20 percent each, tinnitus at 10 percent, as well as several disabilities at zero percent disabling. His combined rating for these disabilities was 70 percent, with bilateral factors in place for both his bilateral carpel tunnel syndrome and bilateral peripheral neuropathy disabilities, resulting in a 40 percent combined rating for his peripheral neuropathy disabilities. See 38 C.F.R. 4.25, 4.26. The initial threshold requirements for entitlement to TDIU were then met. The question for consideration is whether the Veteran is capable of performing the physical and mental acts required by employment. 

The Veteran contends his diabetes mellitus type II and related complications, including his carpal tunnel syndrome and peripheral neuropathy, result in numbness in his feet and hands, making sitting, standing and walking for extended periods of time difficult. The May 2008 medical examiner opined that the Veteran's moderate peripheral neuropathy "would not restrict him from being able to maintain sedentary employment," however the examiner did not opine on the effect the Veteran's carpel tunnel syndrome would have on sedentary employment. The Veteran had surgery to alleviate his carpel tunnel syndrome symptoms in his left/minor hand, and he contends increased numbness in his right/dominant hand throughout the appeals period. 

The evidence is in approximate balance and the claim for TDIU will be granted. The Board notes the Veteran obtained a 100 percent disability rating since May 11, 2010, for his coronary artery disease. Given the Veteran's physical impairments resulting from his service-connected disabilities, entitlement to TDIU will be granted from September 28, 2007 to May 10, 2010.



Service connection for hypertension 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Hypertension, as a cardiovascular-renal disease, is a "chronic disease" listed under 
38 C.F.R. § 3.309 (a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

The Veteran contends his hypertension is related to his service-connected diabetes mellitus type II. Since the Veteran does not allege direct service connection, nor does the record raise this theory of entitlement, the Board will restrict its analysis to secondary service connection only.

"Hypertension" refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension. See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012). Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg. See 38 C.F.R. § 4.104, DC 7101, Note (1). For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id. 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the April 2006 diabetes mellitus type II examination, the Veteran reported he was diagnosed with diabetes mellitus type II and hypertension at the same time, approximately a year-and-half prior. The examiner confirmed the hypertension diagnosis, and noted slight microalbuminuria, but "no evidence of renal insufficiency." The examiner opined that because the Veteran's hypertension "predated" the development of any diabetic nephropathy, it is "clearly not secondary to his diabetes." The examiner opined " [i]t is most likely essential hypertension contributed to largely by his morbid obesity" and that "it is not attributable to the diabetes."

At the March 2008 diabetes mellitus type II examination, the examiner noted the Veteran's hypertension was treated with medication. The examiner opined the hypertension was "less likely than not" related to his diabetes mellitus type II because the Veteran "continues to have normal renal function."

At the March 2012 diabetes mellitus type II examination, the examiner noted the Veteran's hypertension is not caused by renal dysfunction or any kidney condition. 

At the March 2012 hypertension examination, the examiner confirmed the hypertension diagnosis and noted the Veteran's treatment plan included taking continuous medication. The examiner opined the Veteran's hypertension was less likely than not proximately due to the Veteran's service-connected diabetes mellitus type II because it was present when the Veteran was diagnosed with diabetes mellitus type II. In addition, no evidence indicated the diabetes mellitus type II aggravated his hypertension beyond its normal progression.

The preponderance of the evidence is against a finding of entitlement to service connection for hypertension secondary to service-connected diabetes mellitus type II. The medical evidence indicates the Veteran's hypertension was diagnosed at approximately the same time as his diabetes mellitus type II and that he did not demonstrate diabetic nephropathy at the time of his initial hypertension diagnosis. The medical examiners' opinions indicate that the existence of diabetic nephropathy is the determinative factor for finding the Veteran's diabetes mellitus type II caused or aggravated his hypertension. Since his hypertension predated the onset of his diabetic nephropathy, it less likely than not related to his diabetes mellitus type II and more likely related to his morbid obesity, for which he has been repeatedly counseled to address. 

The Veteran has continuously indicated his hypertension is related to his service-connected diabetes mellitus type II. The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer opinions as to the etiology of his current hypertension. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hypertension requires specialized training for determinations as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and its relationship to his diabetes mellitus type II.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Entitlement to additional dependency benefits

The Veteran contends he is entitled to additional dependency compensation because he has legal guardianship over his spouse's grandson.

With respect to adding a dependent child for the payment of additional monetary benefits, it is noted that the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award. See 38 C.F.R. § 3.401 (b). The "date of claim" for additional compensation for a dependent child is the date of the birth or adoption of the child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of the Department Veterans Affairs request. See 38 C.F.R. § 3.401 (b)(1). If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application. If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application. This applies to applications for increased benefits by reason of existence of a dependent. See 38 C.F.R. § 3.109.

The Veteran informed the VA about the existence of his dependent grandson in March 2013, which is more than one year after the dependent was born. No evidence was submitted showing legal adoption throughout the appellate period nor the date the Veteran's legal guardianship of the grandson was established. 

The RO granted DEA benefits for the grandson in a June 2013 rating decision, with an effective date of March 1, 2012, the date of the examination that resulted in the Veteran's service connection for coronary artery disease with a total disability rating. 

With respect to DEA eligibility, for the purposes of educational assistance under Chapter 35, a dependent of a Veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807 (a), 21.3020, 21.3021. 

The award of DEA is downstream from the award of service connection, and cannot predate the effective date of such an award with respect to when eligibility is determined. May 11, 2010 is the effective date of award for service connection for coronary artery disease (CAD) and for the establishment of a total disability rating. It is, therefore, the date at which entitlement arose for DEA eligibility. Accordingly, given that the VA was aware of the existence of the Veteran's grandson as a dependent at the time that service connection for CAD was granted with a total disability rating, the Veteran's grandson was eligible for DEA benefits earlier than March 1, 2012, and the claim for an earlier effective date is granted.



ORDER

The issue of entitlement to an increased disability rating in excess of 10 percent for tinnitus from September 28, 2007 is dismissed.

A rating in excess of 20 since September 28, 2007, for diabetes mellitus type II is denied.

A rating in excess of 20 percent since September 28, 2007, for bilateral neuropathy of the lower extremities is denied.

A rating in excess of 30 percent since March 1, 2012, for carpal tunnel of the right upper extremity is denied.

A rating in excess of 10 since September 28, 2007, for carpal tunnel of the left upper extremity is denied.

TDIU from September 28, 2007 to May 10, 2011 is granted.

Entitlement to service connection for hypertension secondary to service-connected diabetes mellitus type II is denied.

An effective date earlier than March 1, 2012 for the establishment of eligibility to Dependents' Benefits Assistance (DEA) is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


